


110 HRES 1140 IH: Recognizing the 10th Anniversary of the

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1140
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Franks of Arizona
			 (for himself, Mr. Wolf,
			 Mr. Cleaver,
			 Mr. Pitts,
			 Mr. McIntyre,
			 Ms. Ros-Lehtinen,
			 Mr. Smith of New Jersey,
			 Mr. Rohrabacher,
			 Mr. Burton of Indiana,
			 Mr. Towns,
			 Mr. Wamp, Mr. Duncan, Mr.
			 Barrett of South Carolina, Mr. Kline
			 of Minnesota, Mrs.
			 Blackburn, Mr. Broun of
			 Georgia, Mr. Pence,
			 Mr. King of Iowa,
			 Mr. Herger,
			 Mr. Akin, Mr. Bartlett of Maryland, and
			 Mr. Tiahrt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 10th Anniversary of the
		  International Religious Freedom Act of 1998.
	
	
		Whereas, October 27, 2008, marks the ten-year anniversary
			 of the International Religious Freedom Act of 1998 (IRFA), which recognizes the
			 fundamental importance of religious freedom within United States historical
			 experience and establishes it as a top priority in United States foreign
			 policy;
		Whereas the right to religious freedom is a universal
			 human right articulated in numerous international instruments, including the
			 Universal Declaration of Human Rights (UDHR), the International Covenant on
			 Civil and Political Rights, and the United Nations Declaration on the
			 Elimination of all Forms of Intolerance and Discrimination Based on Religion or
			 Belief;
		Whereas Article 18 of the UDHR recognizes that “Everyone
			 has the right to freedom of thought, conscience, and religion. This right
			 includes freedom to change his religion or belief, and freedom, either alone or
			 in community with others and in public or private, to manifest his religion or
			 belief in teaching, practice, worship, and observance”;
		Whereas every government has a responsibility under its
			 international human rights commitments to protect the fundamental rights of its
			 citizens and to pursue justice for all;
		Whereas according to research published by the Pew Forum
			 on Religion and Public Life, there is a strong correlation between religious
			 freedom and respect for human freedom;
		Whereas research published by the Pew Forum indicates that
			 other human rights are negatively affected when religious freedom is not
			 protected, and when religious participation is protected equitably for people
			 of all beliefs in societies throughout the world, human freedom increases and
			 conflict decreases;
		Whereas according to the recent publication Religious
			 Freedom in the World, surveying the situation of religious freedom in countries
			 and territories that make up 95 percent of the world's population,
			 approximately 40 percent of the world's population live in countries or
			 territories that are partly free and approximately one-third
			 live in countries or territories that are unfree based on an
			 assessment of whether individual's are denied the right to practice their
			 religion or belief when the denial is because of their religious beliefs or
			 those of the persecutors;
		Whereas since the IRFA was adopted, greater support for
			 this human right in the United States influenced the following foreign policy
			 decisions, including—
			(1)the United States Government played a key
			 role in bringing about the Comprehensive Peace Agreement in December 2004
			 ending the North-South civil war and providing greater religious freedom in the
			 South;
			(2)the Department of
			 State denied, pursuant to section 212(a)(2)(g) of the Immigration and
			 Nationality Act, as amended by the IRFA, the Chief Minister of Gujarat State in
			 India, Narendra Modi, a visa to enter the United States as a result of his
			 direct involvement in the persecution of Muslims, finding that any foreign
			 government official who “was responsible for or directly carried out, at any
			 time, particularly severe violations of religious freedom” is ineligible for a
			 visa to the United States;
			(3)the United States Government worked with
			 foreign governments that affirm and protect religious freedom to develop
			 multilateral initiatives to combat violations of religious freedom and promote
			 the right to religious freedom abroad, and initiatives were undertaken on North
			 Korea and Burma at the United Nations and on combating anti Semitism and
			 religious intolerance in the Organization for Security and Cooperation in
			 Europe through the creation of three special representatives to the
			 Chairman-in-Office to protect religious freedom;
			(4)the United States Government worked to
			 secure the release of a number of individuals imprisoned as a result of their
			 religious beliefs, such as prominent Uyghur human rights advocate Rebiya
			 Kadeer, and Tibetan Buddhist nuns Ngawang Sangdrol and Phuntsog Nyidron, among
			 others;
			(5)the Department of Homeland Security
			 appointed the first Senior Refugee and Asylum Policy Advisor to resolve
			 problems in United States immigration law relating to expedited removal, a
			 process implemented in 1997 to “expeditiously remove” certain improperly
			 documented aliens without a hearing, to ensure that legitimate asylum seekers
			 are not put at risk of being returned to countries where they may face
			 persecution, particularly religious persecution; and
			(6)in response to protections in the IRFA for
			 those individuals seeking asylum for fear of persecution, the United States
			 Court of Appeals for the Fifth Circuit issued an order to vacate its August
			 2005 ruling in Li v. Gonzales, clarifying that China’s control over registered
			 churches, and its prosecution of individuals for engaging in “unauthorized”
			 religious activity, are clearly in violation of international law with regard
			 to freedom of religion or belief, and that Li, a Chinese man who had been
			 arrested, beaten, fired, and charged with the “crime” of organizing an
			 unregistered house church in China, should not be removed from the United
			 States;
			Whereas, ten years since the passage of the IRFA, the
			 right to religious freedom remains under increasing assault in many countries
			 around the world;
		Whereas while some governments have made significant
			 improvements in respect for the right to religious freedom, new situations of
			 grave concern have arisen, including—
			(1)governments are increasingly limiting the
			 space for open discussion and peaceful practice of religious beliefs that
			 differ from the beliefs of the majority by promoting religious defamation
			 resolutions at the United Nations Human Rights Council and enforcing national
			 laws against blasphemy and apostasy, and this has exacerbated societal
			 intolerance for the religious freedom rights of individuals;
			(2)the association of
			 nationalism with specific religions, such as Hindu extremism in India, has led
			 to a significant increase in attacks on minority and unrecognized religious
			 communities throughout the world, and oftentimes majority religious communities
			 collaborate with local officials and the perpetrators are given impunity by the
			 government;
			(3)the Center for Religious Freedom at the
			 Hudson Institute exposed translations of extremist literature, largely funded
			 by the government of Saudi Arabia, found in mosques and schools throughout the
			 world, including in the United States, that propagates incitement to religious
			 hatred and intolerance;
			(4)since September 11, 2001, countries around
			 the world, including Uzbekistan and China among others, have justified
			 restrictions on religious freedom by accusing peaceful practitioners of some
			 religious communities of terrorist activities;
			(5)governments, such as Russia and other
			 countries of the Commonwealth of Independent States, often legitimize
			 discrimination against religious minorities by passing restrictive legislation
			 containing onerous registration requirements and unbalanced treatment for such
			 minority religious groups; and
			(6)the promotion of religious freedom has
			 increasingly become a critical national security factor in United States
			 foreign policy as respect for this right often serves as a litmus test for
			 assessing and identifying ways to prevent and respond to the threat of
			 religiously motivated terrorism from extremists throughout the world;
			Whereas, in order to establish the internationally
			 recognized right to freedom of religion as a top priority in United States
			 foreign policy, the IRFA established the position of National Security Advisor
			 on International Religious Freedom, but this position has never been filled,
			 limiting coordination between the Office of the President and other agencies
			 handling religious freedom;
		Whereas the IRFA also called upon the United States
			 Government to fund programs throughout the world that promote cultural respect
			 and develop legal protections for this international norm, called upon United
			 States embassies in countries the governments of which engage in severe
			 violations of religious freedom to develop strategies to promote this
			 international norm, and called for instruction to be provided at all levels of
			 the foreign service in the field of internationally recognized human rights,
			 including religious freedom, but it appears that these directives have never
			 been prioritized nor adequately implemented;
		Whereas, in February 2005, the United States Commission on
			 International Religious Freedom, in a comprehensive study on the treatment of
			 asylum seekers in the United States, identified serious flaws undermining the
			 integrity of the system, yet most of the findings and recommendations from this
			 study, authorized by the IRFA, have not yet been addressed by the Department of
			 Homeland Security; and
		Whereas the United States recognizes the need for
			 additional domestic and international attention and action to promote and
			 protect the fundamental freedom of religious liberty: Now, therefore, be
			 it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the tenth anniversary of the
			 signing of the International Religious Freedom Act of 1998 (IRFA) and the
			 fundamental importance of religious freedom within United States historical
			 experience and United States foreign policy;
			(2)urges all Member States of the United
			 Nations to respect their obligations to protect Article 18 of the Universal
			 Declaration of Human Rights in its entirety and without subjecting it to
			 national law or interpretations inconsistent with the object and purpose of the
			 Declaration;
			(3)calls upon the President and successive
			 administrations to—
				(A)appoint a National Security Advisor on
			 International Religious Freedom to coordinate United States foreign policy on
			 religious freedom between the Office of the President and other relevant
			 agencies;
				(B)continue to promote respect for the
			 internationally recognized right to freedom of religion and fundamental human
			 rights in all multilateral and bilateral fora; and
				(C)address the findings and recommendations of
			 the United States Commission on International Religious Freedom in its study,
			 authorized by the IRFA, on the treatment of asylum-seekers in the United
			 States, in order to ensure the United States remains a refuge for those
			 individuals who have been persecuted on the basis of religion or belief;
			 and
				(4)calls upon the Secretary of State
			 to—
				(A)continue to ensure that no foreign
			 government official receives a visa to enter the United States if that official
			 has been directly involved in particularly severe violations of religious
			 freedom;
				(B)ensure that religious freedom is a key
			 component of dialogue with all countries on the list of countries of particular
			 concern (CPC) or where concerns exist, and to work with United States
			 Ambassadors serving in these countries to develop strategies to promote
			 cultural respect and develop legal protections for this international norm;
				(C)ensure that the funding of programs to
			 promote respect for the international right to religious freedom is made a
			 priority of United States foreign assistance, and to ensure that training on
			 the international right to religious freedom and other human rights is required
			 in all foreign service officer training; and
				(D)develop strategies to address new
			 situations of grave concern related to respect for the right to freedom of
			 religion.
				
